Citation Nr: 1627579	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  12-30 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for residuals of tonsil cancer, to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 

INTRODUCTION

The Veteran had active service from January 1968 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In March 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  The record was held open for 60 days from the date of the hearing to allow the Veteran to submit additional evidence.  In May 2016, two additional medical letters and a statement from a fellow service member were associated with the record.  In a statement dated in March 2016, but received by VA in May 2016, the Veteran waived RO review of this additional evidence.  See 38 C.F.R. § 20.1304(c) (2015).  Thus, the Board may proceed with appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran, as in March 2016 testimony, contends that his tonsil cancer, and current residuals thereof, are due to in-service exposure to asbestos, or in the alternative, as due to in-service exposure to an unnamed chemical ("purple acid") used for cleaning.  The medical evidence of record confirms that the Veteran had squamous cell of the tonsil, as the March 2016 medical letter from Dr. G. E. noted such, and also identified residuals consisting of dry mouth, loss of taste, and difficulty swallowing.  The RO conceded asbestos exposure as documented in the August 2012 statement of the case.  In a March 2016 medical letter, J. Z., DO, noted that during the Veteran's service, he was exposed to hazardous chemicals and to large amounts of asbestos.  Thus, J. Z., DO, stated he believed that the Veteran's exposure to these materials, which were known carcinogens, contributed to the development of the Veteran's tonsil cancer.  However, J. Z., DO, did not provide a rationale for his opinion.  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record, which was not provided here.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, as there is at least an indication of a link between the Veteran's tonsil cancer and current residuals thereof, and his military service, the Board finds that a VA examination is warranted on remand.  See McLendon, 20 Vet. App. at 81.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his tonsil cancer and current residuals thereof.  The entire claims file, including this Remand, should be made available for review in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that tonsil cancer and current residuals thereof, was present in service, was caused by service, is otherwise related to service. 

The VA examiner should give consideration to the Veteran's theory that his tonsil cancer and current residuals thereof, was related to in-service asbestos exposure (as endorsed in the March 2016 letter from J. Z., DO) or, in the alterative, as due to in-service exposure to an unnamed chemical ("purple acid") used for cleaning.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




